Citation Nr: 1640301	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for degenerative osteoarthritis and disc disease of the lumbar spine (lumbar spine disability), currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, March 2011, and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The December 2010 rating decision increased a 10 percent rating for the lumbar spine disability to 40 percent, effective June 22, 2010, and assigned a temporary 100 percent rating based on surgical treatment necessitating convalescence from October 29, 2010, to January 1, 2011.

The March 2011 rating decision granted service connection for PTSD with an initial 30 percent rating, effective February 22, 2007.  The November 2011 rating decision denied service connection for erectile dysfunction.

Additional evidence (VA treatment records) was received subsequent to the August 2012 statement of the case addressing the lumbar spine issue.  As the evidence is not pertinent to such issue decided below, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

In July 2014, the Veteran submitted a standard VA form that included a claim of service connection for Gulf War environmental hazard.  The Board does not have jurisdiction over this claim and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b). 

The decision below addresses the lumbar spine disability claim.  The issues of entitlement to service connection for erectile dysfunction and an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision.



FINDING OF FACT

The Veteran's service-connected lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Rating-Lumbar Spine Disability

The Veteran contends that a higher rating is warranted because he experiences low back pain and stiffness, and that work has become very difficult.  He feels that a 50 percent rating would satisfy his appeal.  The Veteran's representative contends that the Veteran should be afforded the full benefit of reasonable doubt.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The Board notes that the Veteran's lumbar spine disability was initially rated under Diagnostic Code 5237 for lumbosacral strain and is currently rated under Diagnostic Code 5242 for degenerative osteoarthritis and disk disease of the lumbar spine, both of which have identical rating criteria.

Facts

The evidence for consideration here includes a February 2011 VA examination report and private and VA treatment records.  The VA examination includes measurements of the Veteran's thoracolumbar range of motion during the appeal period.  Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the lumbar spine disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing.  The Board finds additional range of motion testing unnecessary in adjudicating the instant appeal.

At the February 2011 VA examination, the examiner indicated that the Veteran had a diagnosis of degenerative osteoarthritis of the lumbar spine.  The Veteran complained of low back pain, radiating pain, and surgical intervention.  The examiner reviewed the Veteran's claims filed and noted that he had an October 2010 left, L4-5 lumbar microdiskectomy performed by Dr. A.B.M.  The Veteran reported that his back pain did not improve with the surgery and that he still experiences pain, decreased motion, and other limitations, such as physical activities with family.  The Veteran also reported having a fair response to medication intervention, to include hydrocodone, muscle relaxant, and Neurontin.

The Veteran also reported having severe, weekly low back flare-ups, described as lasting one to two days, precipitated by bending and working, and alleviated by rest.  Regarding the extent of additional limitation of motion or other functional impairment during flare-ups, the Veteran stated he cannot bend over, lift more than 20 to 25 pounds, or perform activities, such as running errands.  On review of systems, the examiner reported the following observations: presence of erectile dysfunction, numbness, paresthesias, and leg or foot weakness; but no urinary or fecal symptoms, falls, or unsteadiness.  The examiner also reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain, described as constant pain with no specific cause of onset that radiates from the low back to the left lower extremity.

The thoracolumbar spine range of motion results were reported to be forward flexion to 63 degrees, extension to 28 degrees, and bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  The examiner indicated that there was no objective evidence of pain on active range of motion or repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner indicated that there was no thoracolumbar spine ankylosis.

The examiner reported normal reflex exam findings, except of bilateral hypoactive knee jerk reflex, normal sensory exam findings, and normal motor exam findings with no muscle atrophy.  Additionally, the examiner reported that the Veteran did not have IVDS or used a cane for walking.  Finally, regarding functional impact, the examiner indicated that the Veteran reported that his lumbar spine disability limits his ability to perform chores, interferes with his social life, and causes him to avoid activities that require the use of his back and legs.

VA and private treatment records generally show findings consistent with, or specifically noted in, the VA examination report.

After reviewing all of the relevant clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability is not warranted.  According to the rating criteria discussed above, neither the VA examination report nor relevant treatment records warrant an increase from 40 percent to the next higher rating of 50 percent, or a 100 percent rating, because such ratings require unfavorable ankylosis of the entire thoracolumbar spine and unfavorable ankylosis of the entire spine, respectively.  Such criteria required for an initial rating in excess of 40 percent are absent here, even when considering painful motion and other factors, and thus, a rating higher than 40 percent for the Veteran's lumbar spine disability is not warranted.  In sum, the evidence does not reflect that the Veteran has ever been diagnosed with any ankylosis of the spine that would warrant a higher rating.  Moreover, incapacitating episodes of IVDS have not been shown.

The Board notes that VA regulations require that consideration be given to any objective neurologic abnormalities associated with orthopedic manifestations of a spine disability, which are to be evaluated separately under an appropriate diagnostic code.  Regarding the neurologic manifestations of the Veteran's lumbar spine disability, in the December 2010 rating decision, the RO granted service connection for L5 sensory neuropathy of the left lower extremity with a separate 10 percent rating.  Because the Veteran has not specifically disagreed with such rating, it is not an issue on appeal before the Board at this time.

In sum, the Veteran's symptoms and their effect on his work are compensated by the currently assigned 40 percent rating, which represents the average earning impairment for this type of lumbar spine disability absent the severity of ankylosis.  Although a 50 percent rating would satisfy his appeal, no more than a 40 percent rating is warranted when comparing the evidence to the rating criteria.  Finally, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  Thus, a rating in excess of 40 percent is not warranted for service-connected lumbar spine disability.

Although the Board is remanding other claims for additional development, remand is not necessary for the lumbar spine issue as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).



ORDER

A disability rating in excess of 40 percent for service-connected lumbar spine disability is denied.


REMAND

Regarding the PTSD issue, the Veteran essentially contends, in a January 2012 notice of disagreement, that a September 2010 VA examiner incorrectly assessed his complaints and symptoms pertaining to his PTSD.  Additionally, a September 2008 letter from the Manhattan Vet Center in Kansas shows that the Veteran attended 13 counseling sessions, particularly directed at anger management.  Because it does not appear that the Veteran's claims file currently contains complete Vet Center records, which are potentially relevant to the Veteran's claim, the Board finds that such records should be requested on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Then, the Veteran should be afforded another VA examination to determine the current nature of his service-connected PTSD with major depression.

Regarding the erectile dysfunction issue, the Veteran contends that he has erectile dysfunction due to his prescribed PTSD medications, to include trazodone, citalopram, and clonazepam.  See January 2012 notice of disagreement and October 2012 substantive appeal form.  The Veteran was afforded a February 2011 VA examination and a separate February 2011 VA opinion addressing such contention.  The Board notes that on the October 2012 substantive appeal form, the Veteran asserted that he should have had a doctor as his VA examiner.  In the February 2011 VA opinion, the examiner, a physician assistant, opined that the Veteran's PTSD medications can be related to erectile dysfunction but concluded that it was less likely as not that the Veteran's erectile dysfunction is caused by or a result of the Veteran's psychiatric medications.

In the February 2011 VA examination report, the examiner, a nurse practitioner, noted that the "Veteran clearly states he associates the erectile dysfunction with the medications that he takes for treatment of PTSD."  The examiner also stated that the Veteran has other mental health diagnoses that may be associated with his erectile dysfunction, such as major depression and dysthymic disorder.  Additionally, the examiner noted that the Veteran reported that a female physician at the Junction City CBOC prescribed the Veteran Levitra on June 18, 2008, and that such physician attributed the erectile dysfunction to the medications he was taking.

After reviewing the June 18, 2008, VA treatment record, the Board notes that the Veteran was prescribed Levitra for erectile dysfunction, but there are no notes regarding the erectile dysfunction being related to the Veteran's PTSD medications.  Given the circumstances of this case, the Board finds that the Veteran should be afforded another VA opinion and, if deemed necessary, an examination to determine the current nature of any erectile dysfunction.  The examiner should opine on whether any erectile dysfunction present is caused by (or aggravated by) his service-connected psychiatric disability or his psychiatric medication, to include trazodone, citalopram, and clonazepam.

Relevant ongoing VA medical records should also be requested should they exist. 38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Request updated VA treatment records and the Veteran's treatment records from the Manhattan Vet Center in Kansas.

2.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the Veteran's PTSD with major depression.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

3.  Obtain a VA opinion from an appropriate examiner to determine the nature and etiology of any currently present erectile dysfunction.  The claims file must be made available to and reviewed by the examiner.  If the examiner finds it necessary to examine the Veteran to provide the requested opinion, then schedule the Veteran for an examination, at which all indicated studies should be performed.

Based on a review of the record, and on any examination results, the examiner should provide an opinion with respect to any currently present erectile dysfunction as to whether it is at least as likely as not (50 percent or greater probability) that it is caused by, or aggravated by, the Veteran's service-connected psychiatric disability and/or his psychiatric medication, to include trazodone, citalopram, and clonazepam.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


